 Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 1 of 15 PageID: 1




 1
                           UNITED STATES DISTRICT COURT
 2                        FOR THE DISTRICT OF NEW JERSEY
 3
      MICHAEL HONIBALL, individually              Case No.
 4    and on behalf of all others similarly
 5    situated,                                   CLASS ACTION COMPLAINT
 6                  Plaintiff,                    DEMAND FOR JURY TRIAL
 7
      v.
 8
 9    ALL WEB LEADS, INC., a Delaware
      corporation,
10

11                  Defendant.
12
13                               CLASS ACTION COMPLAINT
14
           Plaintiff Michael Honiball (“Plaintiff Honiball” or “Honiball”) brings this
15
     Class Action Complaint and Demand for Jury Trial against Defendant All Web
16
17   Leads, Inc. (“AWL” or “All Web Leads”) to stop the Defendant from violating the
18
     Telephone Consumer Protection Act by making pre-recorded telemarketing calls to
19
     cellular telephone numbers without consent. Plaintiff also seeks injunctive and
20
21   monetary relief for all persons injured by Defendant’s conduct. Plaintiff Honiball,
22
     for this Complaint, alleges as follows upon personal knowledge as to himself and
23
     his own acts and experiences, and, as to all other matters, upon information and
24

25   belief, including investigation conducted by his attorneys.
26
27
28
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 2 of 15 PageID: 2




 1                                            PARTIES

 2         1.     Plaintiff Michael Honiball is a resident of Hoboken, New Jersey.
 3
           2.     Defendant All Web Leads is a Delaware registered corporation with
 4

 5 their principal office located at 7300 Ranch Road 2222, Building 2, Suite 100,

 6 Austin, Texas 78730. Defendant All Web Leads conducts business throughout this

 7
     District and the U.S.
 8

 9                                JURISDICTION AND VENUE
10         3.     This Court has federal question subject matter jurisdiction over this
11
     action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
12
13 Protection Act, 47 U.S.C. §227 (“TCPA”).
14         4.     This Court has personal jurisdiction over the Defendant and venue is
15
     appropriate because the Defendant conducts business in this District and because the
16
17 wrongful conduct giving rise to this case was directed by the Defendant to, and
18 received by the Plaintiff in, this District.
19
                                      INTRODUCTION
20
21         5.     As the Supreme Court explained at the end of its last term, “Americans
22
     passionately disagree about many things. But they are largely united in their disdain
23
     for robocalls. The Federal Government receives a staggering number of complaints
24
25 about robocalls—3.7 million complaints in 2019 alone. The States likewise field a
26
     constant barrage of complaints. For nearly 30 years, the people’s representatives in
27
                                 CLASS ACTION COMPLAINT
28                                         -2-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 3 of 15 PageID: 3




1 Congress have been fighting back.” Barr v. Am. Ass'n of Political Consultants, No.

2 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).

3
           6.    When Congress enacted the TCPA in 1991, it found that telemarketers
4

5 called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

6          7.    By 2003, due to more powerful robocalling technology, telemarketers
7
     were calling 104 million Americans every day. In re Rules and Regulations
8

9 Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
10         8.    The problems Congress identified when it enacted the TCPA have only
11
     grown exponentially in recent years.
12
13         9.    Industry data shows that the number of robocalls made each month
14 increased from 831 million in September 2015 to 4.7 billion in December 2018—a

15
     466% increase in three years.
16
17         10.   According to online robocall tracking service “YouMail,” 4 billion
18 robocalls were placed in May 2021 alone, at a rate of 128.7 million per day.
19
     www.robocallindex.com (last visited June 16, 2021).
20
21         11.   The FCC also has received an increasing number of complaints about
22
     unwanted calls. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-
23
     help-center-data.
24
25
26
27
                                CLASS ACTION COMPLAINT
28                                        -3-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 4 of 15 PageID: 4




 1          12.    “Robocalls and telemarketing calls are currently the number one source

 2 of consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22,

 3
     2016), statement of FCC chairman.1
 4

 5          13.    “The FTC receives more complains about unwanted calls than all other

 6 complaints combined.” Staff of the Federal Trade Commission’s Bureau of

 7
     Consumer Protection, In re Rules and Regulations Implementing the Telephone
 8

 9 Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket No.
10 02-278, at 2 (2016).2

11
                                     COMMON ALLEGATIONS
12
13          14.    Defendant All Web Leads is Customer Acquisition Marketing business
14 focused on the insurance industry. AWL generates and sells leads to insurance

15
     agents, brokers, and carriers. 3
16
17          15.    Defendant calls consumers with a pre-recorded voice message without
18 first obtaining the consumer’s prior express written consent.
19
            16.    In the job posting for a Contact Center Representative, AWL
20
                                                                              4
21 specifically lists inbound/outbound calling as one of the responsibilities:

22
23
24   1
       https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
     2
       https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
25   consumer-protection-federal-communications-commission-rules-
26   regulations/160616robocallscomment.pdf
     3
       https://www.linkedin.com/company/all-web-leads-inc-/about/
     4
27     https://boards.greenhouse.io/allwebleads/jobs/4377685002?gh_src=3b8162c02
                                      CLASS ACTION COMPLAINT
28                                                  -4-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 5 of 15 PageID: 5




 1

 2

 3

 4

 5

 6

 7         17.   In their effort to generate leads for selling to their customers, Defendant
 8
     AWL places pre-recorded outbound calls to large numbers of consumers. Many of
 9
     these consumers have never given their consent to receiving calls from the
10

11 Defendants and many are even listed on the DNC list to deter telemarketers, such as

12
     the Defendant, from calling them.
13
           18.   Many of AWL’s former employees have posted complaints online
14

15 about placing calls to annoyed consumers who did not want to receive those calls in

16
     the first place, including many consumers who had previously complained about
17
     receiving unwanted calls and had instructed to be put on the AWL’s ‘Stop Call’ list.
18
19 Some of these complaints are produced below:

20
21

22
23
24
25
26
27
                                CLASS ACTION COMPLAINT
28                                        -5-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 6 of 15 PageID: 6




1

2

3

4

5

6

7
          •                                                       5
8

9
10

11

12
13
14

15
          •                                                       6
16
17
18
19

20
21

22
23
24
25
26   5
         https://www.indeed.com/cmp/All-Web-Leads,-Inc./reviews
     6
27       Id.
                                    CLASS ACTION COMPLAINT
28                                               -6-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 7 of 15 PageID: 7




 1

 2

 3

 4

 5

 6

 7
 8

 9       •                                                                               7


10
             19.   Many consumers have posted complaints online about receiving
11
     unwanted calls from the Defendant without having given them their consent to call.
12
13 Here are some of the complaints for example:
14

15

16
         •                                                                                        8
17
18
19

20
21

22       •                                                                                        9


23
24
25   7
     Id.
     8
26 https://www.bbb.org/us/tx/austin/profile/internet-marketing-services/all-web-leads-inc-0825-
   90019295/complaints
   9
27 Id.
                                 CLASS ACTION COMPLAINT
28                                               -7-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 8 of 15 PageID: 8




 1

 2

 3        •                                                                                     10


 4

 5

 6

 7
 8        •                                                                                     11


 9            20.   Several consumers have also posted complaints online about receiving
10
     pre-recorded calls from 646-867-2790, the same number from which Plaintiff
11
                       12
12 Honiball was called. For example:
13
14

15

16
17
18
19

20
21            21.   Defendant not only places unwanted solicitation calls to consumers
22
     without their consent, but also sells many such phone numbers to their customers, as
23
24
25   10
      Id.
     11
26    https://www.bbb.org/us/tx/austin/profile/internet-marketing-services/all-web-leads-inc-0825-
   90019295/customer-reviews
   12
27    https://directory.youmail.com/directory/phone/6468672790
                                   CLASS ACTION COMPLAINT
28                                                 -8-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 9 of 15 PageID: 9




 1 leads, and makes them place further unwanted calls to hundreds if not thousands of

 2 such consumers.

 3
              22.   In response to these calls, Plaintiff Honiball files this lawsuit seeking
 4

 5 injunctive relief requiring the Defendant to cease from violating the Telephone

 6 Consumer Protection Act, as well as an award of statutory damages to the members

 7
     of the Class and costs.
 8

 9                      PLAINTIFF HONIBALL’S ALLEGATIONS
10            23.   On June 7, 2021, at 11:46 AM, Plaintiff Honiball received an
11
     unsolicited phone call to his cell phone from phone number 646-867-2790.
12
13            24.   Plaintiff answered the call which started with a pre-recorded voice
14 message soliciting auto insurance. Plaintiff stayed on the line and spoke with an

15
     agent who inquired about Plaintiff’s car’s make and model details.
16
17            25.   When 646-867-2790 is called, a pre-recorded voice message greets the
18 caller and prompts them to press “1” to speak with an agent regarding insurance.
19
     The voice message provides the email id “legal@AllWebLeads.com” for learning
20
21 about their Do Not Call policy. This same email id can also be found on the ‘Terms

22
     of Use’ agreement on Defendant AWL’s website:13
23
24
25
26
     13
27        http://www.allwebleads.com/terms
                                      CLASS ACTION COMPLAINT
28                                              -9-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 10 of 15 PageID: 10




 1

 2

 3

 4
           26.    On pressing “1”, the call is transferred to a live insurance agent.
 5
           27.    Plaintiff Honiball has never given his consent to All Web Leads to place
 6

 7 pre-recorded calls to his cell phone number.
 8
           28.    The unauthorized solicitation telephone call that Plaintiff received from
 9
10
     the Defendant, as alleged herein, has harmed Plaintiff Honiball in the form of

11 annoyance, nuisance, and invasion of privacy, and disturbed the use and enjoyment

12
     of his phone, in addition to the wear and tear on the phone’s hardware (including the
13
14
     phone’s battery).

15         29.    Seeking redress for these injuries, Plaintiff Honiball, on behalf of
16
     himself and a Class of similarly situated individuals, brings suit under the TCPA.
17
18                                   CLASS ALLEGATIONS

19         30.    Plaintiff Honiball brings this action pursuant to Federal Rules of Civil
20
     Procedure 23(b)(2) and 23(b)(3) and seeks certification of the following Class:
21

22         Pre-recorded No Consent Class: All persons in the United States who from
23
           four years prior to the filing of this action through trial (1) Defendant (or an
24
25
           agent on the Defendant’s behalf) called on their cellular telephone number (2)

26         using a pre-recorded voice message, and (3) for whom the Defendant claims
27
                                 CLASS ACTION COMPLAINT
28                                         -10-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 11 of 15 PageID: 11




 1         it obtained consent to call the person or the person’s number in the same

 2         manner as Defendant claims it supposedly obtained consent to call Plaintiff
 3
           or Plaintiff’s number.
 4

 5         31.   The following individuals are excluded from the Class: (1) any Judge
 6
     or Magistrate presiding over this action and members of their families; (2)
 7
 8 Defendant, its subsidiaries, parents, successors, predecessors, and any entity in

 9 which either Defendant or its parents have a controlling interest and their current or
10
     former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who
11

12 properly execute and file a timely request for exclusion from the Class; (5) the legal
13 representatives, successors or assigns of any such excluded persons; and (6) persons
14
     whose claims against the Defendant have been fully and finally adjudicated and/or
15

16 released. Plaintiff Honiball anticipates the need to amend the Class definitions
17 following appropriate discovery.
18
           32.   Numerosity and Typicality: On information and belief, there are
19

20 hundreds, if not thousands of members of the Class such that joinder of all members
21 is impracticable, and Plaintiff is a member of the Class because he received calls as

22
     part of the same telemarketing campaign resulting in calls to other Class members.
23
24         33.   Commonality and Predominance: There are many questions of law
25 and fact common to the claims of the Plaintiff and the Class, and those questions
26
     predominate over any questions that may affect individual members of the Class.
27
                                CLASS ACTION COMPLAINT
28                                        -11-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 12 of 15 PageID: 12




 1 Common questions for the Class include, but are not necessarily limited to the

 2 following:

 3
           (a)    whether the Defendant placed pre-recorded voice message call to
 4

 5                Plaintiff Honiball and members of the Pre-recorded No Consent Class;

 6         (b)    whether the calls were made without first obtaining prior express
 7
                  written consent of Plaintiff Honiball and members of the Pre-recorded
 8

 9                No Consent Class;
10         (c)    whether Defendant’s conduct constitutes a violation of the TCPA; and
11
           (d)    whether members of the Class are entitled to treble damages based on
12
13                the willfulness of Defendant’s conduct.
14         34.    Adequate Representation: Plaintiff Honiball will fairly and
15
     adequately represent and protect the interests of the Class and has retained counsel
16
17 competent and experienced in class actions. Plaintiff Honiball has no interests
18 antagonistic to those of the Class, and Defendant has no defenses unique to Plaintiff.
19
     Plaintiff Honiball and his counsel are committed to vigorously prosecuting this
20
21 action on behalf of the members of the Class, and have the financial resources to do

22
     so. Neither Plaintiff Honiball nor his counsel have any interest adverse to the Class.
23
           35.    Appropriateness: This class action is also appropriate for certification
24
25 because Defendant acted or refused to act on grounds generally applicable to the
26
     Class and as a whole, thereby requiring the Court’s imposition of uniform relief to
27
                                 CLASS ACTION COMPLAINT
28                                         -12-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 13 of 15 PageID: 13




 1 ensure compatible standards of conduct toward the members of the Class and making

 2 final class-wide injunctive relief appropriate. Defendant’s business practices apply

 3
     to and affect the members of the Class uniformly, and Plaintiff’s challenge of those
 4

 5 practices hinges on Defendant’s conduct with respect to the Class as wholes, not on

 6 facts or law applicable only to Plaintiff Honiball. Additionally, the damages suffered

 7
     by individual members of the Class will likely be small relative to the burden and
 8

 9 expense of individual prosecution of the complex litigation necessitated by
10 Defendant’s actions. Thus, it would be virtually impossible for the members of the

11
     Class to obtain effective relief from Defendant’s misconduct on an individual basis.
12
13 A class action provides the benefits of single adjudication, economies of scale, and
14 comprehensive supervision by a single court.

15
                             FIRST CLAIM FOR RELIEF
16                        Telephone Consumer Protection Act
17                            (Violation of 47 U.S.C. § 227)
        (On Behalf of Plaintiff Honiball and the Pre-recorded No Consent Class)
18
19         36.   Plaintiff repeats and realleges the prior paragraphs of this Complaint
20 and incorporates them by reference herein.
21
           37.   Defendant All Web Leads transmitted unwanted solicitation telephone
22
23 calls to Plaintiff Honiball and the other members of the Pre-recorded No Consent
24
     Class using a pre-recorded voice message.
25
26
27
                                CLASS ACTION COMPLAINT
28                                        -13-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 14 of 15 PageID: 14




 1         38.      These pre-recorded voice calls were made en masse without the prior

 2 express written consent of the Plaintiff Honiball and the other members of the Pre-

 3
     recorded No Consent Class.
 4

 5         39.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a

 6 result of Defendant’s conduct, Plaintiff Honiball and the other members of the Pre-

 7
     recorded No Consent Class are each entitled to a minimum of $500 in damages, and
 8

 9 up to $1,500 in damages, for each violation, as well as injunctive relief.
10                                     PRAYER FOR RELIEF
11
           WHEREFORE, Plaintiff Honiball individually and on behalf of the Class,
12
13 prays for the following relief:
14               a. An order certifying this case as a class action on behalf of the Class as
15
                    defined above; appointing Plaintiff Honiball as the representative of the
16
17                  Class; and appointing his attorneys as Class Counsel;
18               b. An award of actual and/or statutory damages and costs;
19
                 c. An order declaring that Defendant’s actions, as set out above, violate
20
21                  the TCPA;
22
                 d. An injunction requiring the Defendant to cease all unsolicited calling
23
                    activity, and to otherwise protect the interests of the Class; and
24
25               e. Such further and other relief as the Court deems just and proper.
26
27
                                   CLASS ACTION COMPLAINT
28                                           -14-
Case 2:21-cv-12931-BRM-MAH Document 1 Filed 06/24/21 Page 15 of 15 PageID: 15




 1                                    JURY DEMAND

 2        Plaintiff Honiball requests a jury trial.
 3

 4
                                            MICHAEL HONIBALL, individually and

 5                                          on behalf of all others similarly situated,
 6
     DATED this 24th day of June, 2021.
 7
 8                                          By: /s/ Stefan Coleman
 9
                                            Stefan Coleman
10                                          Law Offices of Stefan Coleman
                                            1072 Madison Ave, Unit 1
11
                                            Lakewood, NJ 08701
12                                          Telephone: (877) 333-9427
                                            Facsimile: (888) 498-8946
13
                                            Email: law@stefancoleman.com
14
                                            Avi R. Kaufman*
15                                          Kaufman P.A.
16                                          400 NW 26th Street
                                            Miami, FL 33127
17                                          Telephone: (305) 469-5881
18                                          Email: kaufman@kaufmanpa.com
                                            Attorneys for Plaintiff and the putative Class
19

20                                          *Pro Hac Vice motion forthcoming
21

22
23
24
25
26
27
                                CLASS ACTION COMPLAINT
28                                        -15-
